Case 0:16-cv-61198-CMA Document 162 Entered on FLSD Docket 01/15/2019 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                                                                             JAN 15 2019
                                                                              ANGELA E. NOBLE
                                                                             CLERK U.S. DIST. CT.
                                                                             S. 0. OF FL.A. - MIAMI
  SHANE FLAUM, et al.,
  Plaintiffs,
                                                   CASE NO. 16- 61198
   v.

  DOCTOR'S ASSOCIATES, INC.,
  Defendant.

        OBJECTION OF KERRY ANN SWEENEY PRO SE TO PROPOSED
        SETTLEMENT & NOTICE OF INTENT TO APPEAR AT FAIRNESS
                             HEARING

                NOW COMES, Pro Se Objector KERRY ANN SWEENEY, PRO SE
  and hereby files these objections to the proposed settlement in this matter.
                PROOF OF MEMBERSHIP IN THE CLASS

          Upon information and belief Kerry Ann Sweeney, Pro Se ("Objector") has

  reviewed that certain notice of class action and proposed settlement which is not

  dated (the "Notice"). As a result, she believes that she is a member of the class, as

  it is defined in that Notice. She has filed a claim via the electronic claim form on

  the settlement website. Her address, e-mail address and telephone number are

  listed at the conclusion of this objection.

                         NOTICE OF INTENT TO APPEAR

          Objector hereby gives notice that she does NOT intend to appear at the Final

  Approval Hearing at 9:00 a.m. on March 8, 2019 at Room 12-2 in the United
Case 0:16-cv-61198-CMA Document 162 Entered on FLSD Docket 01/15/2019 Page 2 of 7




  States District Court for the Southern District of Florida, Wilkie D. Ferguson, Jr.

  United States Courthouse, 400 North Miami Avenue, Miami, Florida 33128.



             REASONS FOR OBJECTING TO THE SETTLEMENT

  For the following reasons, inter alia, the Settlement Agreement is not fair,
  reasonable nor adequate:


                     A. CLAIMS ADMINISTRATION

       Claims administration process fails to require reliable future oversight,

   accountability and reporting about whether the claims process actually delivers

   what was promised. The proposed settlement orders no counsel, not various

   class counsel nor any defense attorney (notwithstanding the large amount of

   attorney fees to be earned by the two law firms involved in this case) to monitor

   the settlement process to its ultimate completion.



       It would obviously be more prudent to withhold all or a portion of Class

   Counsel's fee until the entire distribution process is complete. Furthermore, it

   would also be judicious to require Class Counsel (and perhaps Defense Counsel

   as well) to report back to this Honorable Court with a final summary and

   accounting of the disbursement process (even if brief) in order to confirm that

   this matter has been successfully concluded and to allow this Honorable Court to
Case 0:16-cv-61198-CMA Document 162 Entered on FLSD Docket 01/15/2019 Page 3 of 7




   "put its final stamp of approval" on the case.

             Objector is aware that this is not the "usual" procedure in Class Action

   proceedings. Nonetheless, Objector submits the suggested process is an

   improvement to the present procedure which is the status quo in Class Action

   cases. Also nothing in the above proposed procedure violates the letter or spirit

    of the Class Action Fairness Act of 2005, 28 U.S.C. (the "Act") Rule 23

   F.R.C.P.(the "Rule") the body of case law developed in the federal system (all

   three collectively referred to herein as "Class Action Policy").

        Objector hereby urges this Honorable Court to adopt such a procedure as a

  "best practice standard" for Class Action settlements.



                            B. ATTORNEY FEES

         Attorney fees do not depend upon how much relief is actually paid to the

    Class Members. It appears that the proposed settlement will award Class

    Counsel its fee notwithstanding the amount of relief. This practice would be

    considered inequitable at best and excessive at worse in many other area of the

    law when awarding attorney fees.

        Moreover, the fee calculation is unfair in that the percentage of the

    settlement amount is far too high. Although the amount of time between the

    filing of the complaint and the settlement date and the corresponding Docket
Case 0:16-cv-61198-CMA Document 162 Entered on FLSD Docket 01/15/2019 Page 4 of 7




   Entries are not fully dispositive of whether attorney fees are reasonable, they

   are, most certainly, indicative of the economy of a quick resolution verus a

   prolonged litigation.

          After a review of the Docket there appears to be only 161 Docket Entries.

    Further regarding the Docket Entries, many were in the form of a Notice

    (usually a 1 or 2 page document); several others were in reference to letters filed

    with Court (usually a brief correspondence with some reference to a procedural

   "housekeeping" matter); many others Docket Entries were in regard to a pro hoc

    vice requests or changes in counsel; some of entries were documents generated

    by the Court in the form of an order, minute entry or a filing of a transcript and,

    finally there were many Docket Entries from the Court or the Clerk's Office

    regarding procedural items. This is hardly the record of a case justifying Class

    Counsel's requested Attorneys' Fees in the amount of $10,300,000.00. The 161

    Docket Entries in a case that Class Counsel is asking for $10,300,000.00 in

    attorney fees equates to a breathtaking $63,975.00 PER DOCKET ENTRY!

         Most class action cases go on for years. This class action went on for

    months. The complaint was file on June 15, 2016. The settlement agreement

    was agreed to in principle in February 2017, some 8 112 months after the case

    was commenced. Whatever the reasons for the quick resolution-there was in

    fact, a quick resolution.
Case 0:16-cv-61198-CMA Document 162 Entered on FLSD Docket 01/15/2019 Page 5 of 7




        Furthermore, there were no, motions for summary judgment, lengthy

   discovery disputes, depositions, trial preparation, trial nor an appeal. Just a

   Complaint and an Answer Motion to dismiss (never adjudicated) and a

   settlement.



                          C. OTHER OBJECTIONS
        The Objector hereby adopts and joins in all other objections which are

   based on sufficient precedent and theories of equity and law in this case and

   hereby incorporates said objections by reference as if they were fully described

   herein.




                                 CONCLUSION

        WHEREFORE, This Objector, for the foregoing reasons, respectfully
  requests that the Court, upon proper hearing:

      1. Sustain these Objections;
      2. Enter such Orders as are necessary and just to adjudicate these Objections
         and to alleviate the inherent unfairness, inadequacies and unreasonableness
         of the proposed settlement.
      3. Award an incentive fee to this Objector for her role in improving the
         Settlement, if applicable.
                                                                                         -~




Case 0:16-cv-61198-CMA Document 162 Entered on FLSD Docket 01/15/2019 Page 6 of 7




                                                  Kerry Ann Sweeney, Pro Se
                                                  1223 20th Street
                                                  Unit 101
                                                  Santa Monica, CA 90404
                                                  424-299-0832
                                                  Email :kerryannsweney@gmail.com




                          CERTIFICATE OF SERVICE


         I hereby certify that on January 9, 2019, I caused to be filed the foregoing
    with the Clerk of the Court for the Southern District of Florida, by sending this
    document via First Class U.S. Mail to the Clerk. When the Clerk files this
    document in the docket for this case all parties in this case who use the CM/ECF
    electronic filing system ling system will be noticed. In addition, the undersigned
    has sent a copy via electronic mail to all counsel of record.
                                                   --------        --· ~~_...,.---           -     ,,,-----
                                                                         ~
                                               -              --
                                                                                     -   -

                                                                                                 -··
       Case 0:16-cv-61198-CMA Document 162 Entered on FLSD Docket 01/15/2019 Page 7 of 7




                                                                   ,.-




n
0          C
··.I       W
tii " '    1-
       :E~
 - "' Q.
=- -
-· ::::> "'
=
=:.:..
=--..
         z
               _,
:.::=: .   ~
 -·
